Order entered April 3, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00036-CV

              SEIKILOS HOLDINGS, LLC, SEIKILOS FX STUDIOS, LLC,
                 JOHN C. GOLFIS AND JULIE NGUYEN, Appellants

                                              V.

  EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS GENERAL PARTNER
     OF HOULLION FAMILY, LP AND HOULLION FAMILY, LP, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13053

                                          ORDER
       We GRANT the April 1, 2015 motion of Tailim Song and the Tailim Song Law Firm to

withdraw as counsel for appellants. Appellants John C. Golfis and Julie Nguyen are now

appearing before this Court pro se.

       Corporations may appear in court and be represented only by a licensed attorney. See

TEX. R. CIV. P. 7; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456

(Tex. 1996) (per curiam). Accordingly, we ORDER appellants Seikilos Holdings, LLC and

Seikilos FX Studios, LLC to notify this Court WITHIN THIRTY DAYS OF THE DATE OF

THIS ORDER, with the name, State Bar number, address, and telephone number of new
counsel. Failure to provide that information within the specified time will result in the dismissal

of appellants Seikilos Holdings, LLC and Seikilos FX Studios, LLC as parties to this appeal.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE